Citation Nr: 0821240	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-25 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for psychiatric disability 
other than post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The veteran had active service from January 1944 to 
October 1944.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  
In that rating decision, the RO denied entitlement to service 
connection for PTSD/mental disorder.  The veteran's 
disagreement with that decision led to this appeal.  Because 
of poor health, the veteran was unable to attend a requested 
hearing.  

In April 2007, the Board granted a motion to advance the 
veteran's appeal on the Board's docket, and in a decision 
dated in May 2007, the Board denied reopening of a claim for 
service connection for a nervous disorder other than PTSD, 
which had been denied previously by the RO in October 1944 
and September 2000.  In addition, the Board denied service 
connection for PTSD.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In its 
Order dated in February 2008, the Court granted the Joint 
Motion for Partial Remand (Joint Motion) in which the parties 
agreed that the portion of the Board decision that denied 
service connection for PTSD should be affirmed and that the 
portion of the Board decision that determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
nervous disorder other than PTSD should be remanded to the 
Board.  

In view of the Order of the Court, the issue on appeal that 
is before the Board is whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for psychiatric disability other than PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for psychiatric 
disability and contends that he has current disability 
related to what he calls his "mental breakdown" in service.  
In a rating decision dated in October 1944, the VA Area 
Office in Dallas, Texas, denied service connection for 
constitutional psychopathic inferiority on the basis that the 
condition was in the nature of a constitutional or 
developmental abnormality and not a disability within the 
meaning of the law pertaining to VA compensation benefits.  
The Area Office sent the veteran notice of the decision and 
his appellate rights, but he did not appeal.  In March 2000, 
the veteran filed a claim for service connection for 
"mental."  In an April 2000 letter, the RO advised the 
veteran that new and material evidence was required to reopen 
the claim that had been denied in October 1944.  In a 
September 2000 rating decision, the RO denied the claim on 
the basis that the veteran had not submitted new and material 
evidence to reopen the claim for service connection for a 
congenital nervous disorder.  The RO informed the veteran of 
his appellate rights, but he did not appeal.  

In September 2005, the RO received the veteran's claim for 
service connection for PTSD/mental disorder in which he said 
that he was given a medical discharge from the Navy due his 
mental breakdown that was caused by is fear of 
torpedo/Kamikaze attacks.  In letters dated in September 2005 
and January 2006, the RO notified the veteran of what the 
evidence must show to support a claim for service connection, 
but neither letter notified the veteran of the evidence and 
information that is necessary to reopen the claim that has 
been denied previously.  

With respect to applications to reopen previously denied 
claims, the Court has held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  The notice 
provided the veteran was deficient in that it failed to 
provide him notice of what was required to reopen his claim 
of entitlement to service connection for psychiatric 
disability.  In the context of a claim to reopen a previously 
denied claim for service connection, the Court has also held 
that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 require VA 
to look at the bases for the denial in the prior decision and 
to respond provide the veteran with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or those elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent, 20 Vet. App. at 10; see Dingess v. Nicholson, 
19 Vet. App. 473, 488-89 (2006).  

In view of the foregoing, the claim must be remanded to 
provide the veteran with proper notice that complies with the 
provisions of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159 (2007).  The notice should inform the veteran of the 
basis of the prior denial of his claim, explain that new and 
material evidence is needed to reopen the claim, and give him 
notice of the information and evidence necessary to 
substantiate the underlying service connection claim.  

In this case, as the veteran's current application to reopen 
his claim was received in September 2005, the applicable 
definitions of new and material evidence is set out in 
38 C.F.R. § 3.156() (2007).  The veteran should be provided 
notice that new evidence means existing evidence not 
previously submitted to VA and that material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2007).  Further, the veteran should be notified that new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) with 
respect to the veteran's application to 
reopen the previously denied claim of 
service connection for psychiatric 
disability other than PTSD.  (VA must 
notify a claimant of the evidence and 
information that is necessary to reopen 
his claim and VA must notify the claimant 
of the evidence and information that is 
necessary to establish entitlement to the 
underlying claim for the benefit sought 
by the claimant).  Notice consistent with 
38 U.S.C.A § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) with respect to the claim 
to reopen, must:

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim to reopen under the current 
definition of what constitutes new and 
material evidence and the evidence and 
information that is necessary to 
establish entitlement to the underlying 
claim for the benefit sought; in view of 
the veteran's contentions, specifically 
notify him that evidence necessary to 
substantiate his claim to reopen 
previously denied claims is medical 
evidence that his "mental breakdown" in 
service represents an acquired 
psychiatric disability (as opposed to a 
congenital for developmental disorder) 
that had its onset in service; (2) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (3) inform the claimant about the 
information and evidence the claimant is 
expected to provide.  

2.  Then, undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, so inform the 
veteran and request him to provide the 
outstanding evidence.  

3.  After completion of any additional 
development warranted by the state of 
the record, readjudicate the issue of 
whether new and material evidence has 
been received to reopen the claim of 
entitlement to service connection for 
psychiatric disability other than PTSD.  
If the benefit sought on appeal remains 
denied, issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative the opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



